EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors GlobalSCAPE, Inc. and Subsidiaries: We consent to the incorporation by reference in the Registration Statements (Form S-8 No. 333-) pertaining to the 2006 Non-Employee Directors Long-Term Equity Incentive Plan of GlobalSCAPE, Inc. of our report dated March 21, 2007 with respect to the consolidated financial statements of GlobalSCAPE, Inc. included in the Annual Report (Form 10-K) as of December 31, 2005 and 2006, and for the years ended December 31, 2004, 2005 and 2006. /s/ PMB Helin Donovan, LLP Austin, Texas August 24, 2007
